Exhibit 10.44

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

  

FIRST AMENDMENT TO

 

THE LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT BETWEEN ELITE PHARMACEUTICALS,
INC./ELITE LABORATORIES, INC. AND GLENMARK PHARMACEUTICALS INC. USA

  

This Amendment, dated as of August 1, 2018 (the “Amendment”), by and between
Elite Laboratories, Inc. (a subsidiary of Elite Pharmaceuticals, Inc.), a
corporation organized under the laws of the State of Delaware, with offices at
165 Ludlow Avenue, Northvale, New Jersey (“Elite”) and Glenmark Pharmaceuticals
Inc. USA, a Delaware corporation located at 750 Corporate Drive, Mahwah, New
Jersey 07430 (“Glenmark”) relating to that License, Supply and Distribution
Agreement Between Elite Laboratories, Inc. (a subsidiary of Elite
Pharmaceuticals, Inc.) and Glenmark dated May 22, 2018 (the “Agreement”);

 

WHEREAS Glenmark and Elite desire to amend the Agreement on the terms and
subject to the conditions contained herein: and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Agreement.

  

NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency, adequacy and satisfaction of which are hereby
acknowledged, Glenmark and Elite hereby agree as follows:

  

1.Schedule A of the Agreement shall be replaced in its entirety with new
Schedule A listed below:

  

SCHEDULE A

Products and Prices

 

Product List

 

Generic Name ANDA # Reference Listed Drug Market exclusivity grant from ELITE
Phendimetrazine 35 mg tablets 40762 Bontil® (Phendimetrazine Tartrate) Tablets,
mfg by Valeant Pharm. Semi-exclusive Methadone 5 mg and 10 mg tablets TBD
Dolophine® (Methadone HCl USP) Tablets, mfg by West-Ward Pharm. Exclusive
Trimipramine 25 mg, 50 mg, 100 mg capsule 077361 Surmontil® (Trimipramine
Maleate) Capsules mfg by Teva Pharmaceuticals Industry Ltd.) Exclusive
Isradipine 2.5 mg, 5.0 mg capsule* 077169 Dynacirc® (Isradipine) Capules mfg by
GlaxoSmithKline Exclusive

 

 * Isradipine license shall begin October 2, 2018  

 

1

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

SCHEDULE A (continued)

Products and Prices

  

Transfer Prices ($/bottle)

Name Full Batch Qty. Bottle Size Cost per bottle Phendimetrazine 35 mg tablet
800,000 tablets 100 count $[***] Phendimetrazine 35 mg tablet 800,000 tablets
1000 count $[***] Methadone tablet, 5 mg 1,440,000 100 count $[***] Methadone
tablet 10 mg 720,000 100 count $[***] Trimipramine Maleate capsule, 25  mg
65,000 capsules 30 count $[***] Trimipramine Maleate capsule, 50  mg 150,000
capsules 30 count $[***] Trimipramine Maleate capsule, 100  mg 150,000 capsules
30 count $[***] Isradipine capsules, 2.5 mg* 125,000 100 count $[***] Isradipine
capsules, 5.0 mg* 125,000 100 count $[***]

 

* Isradipine license shall begin October 2, 2018

 

Pricing includes all Product manufacturing and packaging costs, quality
assurance, batch quality control testing and stability testing, and is subject
pricing adjustments in Section 4.1(d).

  

2

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.





2.Schedule B of the Agreement shall be replaced in its entirety with new
Schedule B listed below:

 

SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Methadone Hydrochloride Tablets, USP 5 mg   Number: SP0603

Manufacturer:
Elite Laboratories, Inc

Department:
Analytics and QC

Version 3 Item Code: 0603 QC#: Batch #:

Manufacturing Date:
Expiration date:

  

Test / Method  Specification Results Notebook Reference Description Visual White
to off-white round tablet with “ELI603” on one side and bisected on the other
side    

Chromatographic

Identification

ATM-0603-ASCU

The HPLC retention time of the major peak of the sample preparation corresponds
to that of standard solution, as obtained in assay.    

Assay

ATM-0603-ASCU

93.0% -107.0% of label claim    

 

Uniformity of Dosage

(Content Uniformity)

ATM-0603-ASCU

Stratified Content Uniformity samples will be taken from 40 evenly spaced
locations

 

Stage 1:

Test n=3 from each of the 20 of the 40 evenly spaced locations (total of 60
samples)

 

If AV for n=60 is < 15.0, and all individual values are between 75% and 125%,
the process passes Stage 1

 

Stage 2:

If AV is > 15.0, test 3 tablets from each of the remaining 20 stratified
locations for Stage 2

 

If AV is < 15.0 for all 120 tablets and all individual values are between 75%
and 125 %, the process passes Stage 2

   

 

Impurities/Degradants

ATM-0603-IMP

 

a.     4-Dimethylamino-2,2-diphenylvaleronitrile (Valero): NMT 0.15%

b.    Single largest Unknown: NMT 0.2%

c.    Total Impurities/Degradants: NMT 1.2%

   

Dissolution

ATM-0603-DISS

Not less than 80% (Q) of label claim in 15 minutes    

 

Residual Solvents

 

USP<467> option 1

 

Complies

 

 

Elemental Impurities

 

Meets USP <232> and <233> requirements

 

Complies

 

  

3

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Methadone Hydrochloride Tablets, USP 10 mg   Number: SP0604

Manufacturer:

Elite Laboratories, Inc

Department:

Analytics and QC

Version 3 Item Code: 0604 QC#: Batch #:

Manufacturing Date:

 

Expiration date:

   

Test / Method Specification Results Notebook Reference Description Visual White
to off-white round tablet with “ELI604” on one side and bisected on the other
side    

Chromatographic

Identification

ATM-0603-ASCU

The HPLC retention time of the major peak of the sample preparation corresponds
to that of standard solution, as obtained in assay.    

Assay

ATM-0603-ASCU

93.0% -107.0% of label claim    

 

Uniformity of Dosage

(Content Uniformity)

ATM-0603-ASCU

Stratified Content Uniformity samples will be taken from 40 evenly spaced
locations

 

Stage 1:

Test n=3 from each of the 20 of the 40 evenly spaced locations (total of 60
samples)

 

If AV for n=60 is < 15.0, and all individual values are between 75% and 125%,
the process passes Stage 1

 

Stage 2:

If AV is > 15.0, test 3 tablets from each of the remaining 20 stratified
locations for Stage 2

 

If AV is < 15.0 for all 120 tablets and all individual values are between 75%
and 125 %, the process passes Stage 2

 

 

 

 

Impurities/Degradants

ATM-0603-IMP

 

d.    4-Dimethylamino-2,2-diphenylvaleronitrile (Valero): NMT 0.15%

e.     Single largest Unknown: NMT 0.2%

f.     Total Impurities/Degradants: NMT 1.2%

   

Dissolution

ATM-0603-DISS

Not less than 80% (Q) of label claim in 15 minutes    

 

Residual Solvents

 

USP<467> option 1

 

Complies

 

 

Elemental Impurities

 

Meets USP <232> and <233> requirements

 

Complies

 

 

4

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

   

Phendimetrazine Tartrate Tablets USP 35 mg   Number: SP0440 Manufacturer:
Elite Laboratories, Inc Department: Analytics and QC Version 0 Item Code: 0440
QC#: Batch#: Manufacturing Date:
Expiration date:

 

Test I Method Specification Results Notebook Reference Description Visual Yellow
round tablets with one face bisected and debossed with 'A" and"327"    
Identification A USP The crystals melt between 189°C and 193°C, range does not
exceed 2°C     Identification B USP <191> A reddish-pink color produced within
15 minutes    

Chromatographic

Identification

ATM-0440-ASCU

The HPLC retention time of the sample preparation corresponds with the retention
time of the Phendimetrazine Tartrate standard preparation in the assay test    
Assay TM-0440-ASCU 90.0% -110.0%    

Uniformity of Dosage (content Uniformity)

ATM-0440-ASCU

Meets USP <905> Acceptance Value s15     Related substances
(impurities/Degradants) ATM-0440-IMP

a. Intermediate I: NMT 0.1%

b. Intermediate II: NMT 0.1%

- Any other Unknown Impurity : NMT 0.2%

c. Total Related Substances: NMT 1.0%

   

Dissolution

TM-0440-DISS

Not less than 70% (Q) in 60 minutes     Water Determination ATM-0440-KF Not more
than 6.0%     Friability USP <1216> Not more than 1.0%     Residual Solvents
USP<467> option 1 Complies Refer_to_Certification

  

5

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Trimipramine Maleate Capsules Equivalent to 25mg of Trimipramine Number: SP0850
Manufacturer:
Elite Laboratories, Inc DEPARTMENT:
ANALYTICS AND QC Version: 1  Item Code: 0850 QC#: Batch #: Manufacturing Date:
Expiration Date:  

  

Test / Method Specification Results Reference Appearance Visual #2 Capsules,
light blue opaque cap, yellow opaque body, imprinted “A-293” in black ink on cap
and body, filled with white to off-white powder    

Identification

A. HPLC

ATM-0850-ASCU

The retention time of the major peak of the Sample solution corresponds to that
of the Standard solution, as obtained in the Assay    

Identification

B. Ultraviolet Absorption

ATM-0850-ASCU

The UV spectrum of the Sample solution exhibits maxima only at the same
wavelength as those obtained from that of standard solution, as obtained in the
Assay    

Assay

ATM-0850-ASCU

90.0% -110.0%     Uniformity of Dosage Units by Content
Uniformity     ATM-0850-ASCU Meets USP <905> requirements     Organic Impurities
ATM-0850-IMP

a. Iminodibenzyl: NMT 0.2%

b. Imipramine: NMT 0.2%

c. Dehydro Trimipramine: NMT 0.2%

d. Single Largest Individual Unspecified Impurity: NMT 0.1%

e. Total Known and Unknown Impurities: NMT 0.5%

   

Dissolution

ATM-0850-DISS

NLT 80% (Q) in 30 minutes    

Water Content

USP<921> method 1a

NMT 6.0%     Residual Solvents USP <467> option 1 Complies   Elemental
Impurities Meets USP <232> and <233> requirements Complies  

 

6

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

   

Trimipramine Maleate Capsules Equivalent to 50mg of Trimipramine Number: SP0851
Manufacturer:
Elite Laboratories, Inc DEPARTMENT:
ANALYTICS AND QC Version: 1  Item Code: 0851 QC#: Batch #:

Manufacturing Date:

Expiration Date:

 

  

Test / Method Specification Results Reference Appearance Visual

#2 Capsules, light blue opaque cap, medium orange

opaque body, imprinted “A-294” in black ink on cap and body, filled with white
to off-white powder

   

Identification

A. HPLC

ATM-0850-ASCU

The retention time of the major peak of the Sample solution corresponds to that
of the Standard solution, as obtained in the Assay    

Identification

B. Ultraviolet Absorption

ATM-0850-ASCU

The UV spectrum of the Sample solution exhibits maxima only at the same
wavelength as those obtained from that of standard solution, as obtained in the
Assay    

Assay

ATM-0850-ASCU

90.0% -110.0%     Uniformity of Dosage Units by Content
Uniformity     ATM-0850-ASCU Meets USP <905> requirements     Organic Impurities
ATM-0850-IMP

a. Iminodibenzyl: NMT 0.2%

b. Imipramine: NMT 0.2%

c. Dehydro Trimipramine: NMT 0.2%

d. Single Largest Individual Unspecified Impurity: NMT 0.1%

e. Total Known and Unknown Impurities: NMT 0.5%

   

Dissolution

ATM-0850-DISS

NLT 80% (Q) in 30 minutes    

Water Content

USP<921> method 1a

NMT 6.0%     Residual Solvents USP <467> option 1 Complies   Elemental
Impurities Meets USP <232> and <233> requirements Complies  

 

7

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Trimipramine Maleate Capsules Equivalent to 100mg of Trimipramine Number: SP0852
Manufacturer:
Elite Laboratories, Inc DEPARTMENT:
ANALYTICS AND QC Version: 1  Item Code: 0852 QC#:   Batch #:
  Manufacturing Date:
Expiration Date:  

   

Test / Method Specification Results Reference   Appearance Visual #2 Capsules,
light blue opaque cap, white opaque body, imprinted “A-295” in black ink on cap
and body, filled with white to off-white powder     

Identification

A. HPLC

ATM-0850-ASCU

The retention time of the major peak of the Sample solution corresponds to that
of the Standard solution, as obtained in the Assay    

Identification

B. Ultraviolet Absorption

ATM-0850-ASCU

The UV spectrum of the Sample solution exhibits maxima only at the same
wavelength as those obtained from that of standard solution, as obtained in the
Assay    

Assay

ATM-0850-ASCU

90.0% -110.0%     Uniformity of Dosage Units by Content
Uniformity     ATM-0850-ASCU Meets USP <905> requirements     Organic
Impurities  ATM-0850-IMP

 

a. Iminodibenzyl: NMT 0.2%

b. Imipramine: NMT 0.2%

c. Dehydro Trimipramine: NMT 0.2%

d. Single Largest Individual Unspecified Impurity: NMT 0.1%

e. Total Known and Unknown Impurities: NMT 1.5%

 

 

 

Dissolution

ATM-0850-DISS

 

NLT 80% (Q) in 30 minutes

   

Water Content

USP<921> method 1a

NMT 6.0%     Residual Solvents USP <467> option 1 Complies   Elemental
Impurities Meets USP <232> and <233> requirements Complies  

 

8

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Isradipine Capsules USP 2.5 mg   Number: SP0910 Manufacturer:
Elite Laboratories, Inc Department:
Analytics and QC Version 1  Item Code: 0910 QC#: Batch #: Manufacturing Date:

Expiration date:

  

Test / Method Specification Results Notebook Reference Description Visual White
opaque capsules with imprint “A263” on cap and body filled with yellow colored
powder    

Ultraviolet Absorption

Identification

USP <197U>

25µg/mL in methanol

Cell Size: 1 cm

Range: 250-450nm

The maxima obtained with the sample preparation corresponds with that of
standard preparation    

Chromatographic

Identification

ATM-0910-ASCU

The retention time of the major peak in the chromatogram of the Assay
preparation corresponds to that in the chromatogram of the Standard preparation,
as obtained in Assay      

Assay

ATM-0910-ASCU

90.0% -110.0% of the labeled amount of isradipine    

Uniformity of Dosage

(Content Uniformity)

ATM-0910-ASCU

Meets USP <905>

Acceptance Value ≤ 15.0

   

Related Substances

(Impurities/Degradants)

ATM-0910-IMP

a. Impurity C: NMT 0.2%

b. Impurity A: NMT 0.3%

c. Impurity D or USP related compound A: NMT 0.2%

d. Impurity B: NMT 0.3%

e. Impurity F: NMT 0.15%

f. Isradipine Ethyl-Isopropyl: NMT 0.15%

g. Each Unknown Related Substances: NMT 0.10%

h. Total (Known and Unknown): NMT 1.2%

   

Dissolution

ATM-0910-DISS

Not less than 75% (Q) of labeled amount of isradipine is dissolved in 45 minutes
    Water Determination USP <921> Not more than 8.0%     Residual Solvents
USP<467> option 1 Complies Refer to Certification Elemental Impurities Meets USP
<232> and <233> requirements Complies  

 

9

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



SCHEDULE B

 

PRODUCT SPECIFICATIONS

 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

  

Isradipine Capsules USP 5 mg   Number: SP0911 Manufacturer:
Elite Laboratories, Inc Department:
Analytics and QC Version 1  Item Code: 0911 QC#: Batch #: Manufacturing Date:

Expiration date:

   

Test / Method Specification Results Notebook Reference Description Visual Flesh
opaque capsules with imprint “A264” on cap and body filled with yellow colored
powder    

Ultraviolet Absorption

Identification

USP <197U>

25µg/mL in methanol

Cell Size: 1 cm

Range: 250-450nm

The maxima obtained with the sample preparation corresponds with that of
standard preparation    

Chromatographic

Identification

ATM-0910-ASCU

The retention time of the major peak in the chromatogram of the Assay
preparation corresponds to that in the chromatogram of the Standard preparation,
as obtained in Assay       

Assay

ATM-0910-ASCU

90.0% -110.0% of the labeled amount of isradipine      

Uniformity of Dosage

(Content Uniformity)

ATM-0910-ASCU

Meets USP <905>

Acceptance Value ≤ 15.0

   

Related Substances

(Impurities/Degradants)

ATM-0910-IMP

 

a. Impurity C: NMT 0.2%

b. Impurity A: NMT 0.3%

c. Impurity D or USP related compound A: NMT 0.2%

d. Impurity B: NMT 0.3%

e. Impurity F: NMT 0.15%

f. Isradipine Ethyl-Isopropyl: NMT 0.15%

g. Each Unknown Related Substances: NMT 0.10%

h. Total (Known and Unknown): NMT 1.2%

 

 

 

Dissolution

ATM-0910-DISS

Not less than 75% (Q) of labeled amount of isradipine is dissolved in 45 minutes
    Water Determination USP <921> Not more than 8.0%     Residual Solvents  
USP<467> option 1 Complies Refer to Certification Elemental Impurities Meets USP
<232> and <233> requirements Complies  

 

10

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT
THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.



Except as expressly provided in this Amendment, the Agreement and all provisions
therein are and shall continue to be in full force and effect in accordance with
its terms.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.

  

Elite Pharmaceuticals, Inc.   Glenmark Pharmaceuticals Inc., USA       By: /s/
Nasrat Hakim   By: /s/ Robert Matsuk Name: Nasrat Hakim   Name: Robert Matsuk
Title: President and CEO   Title: Pres. North America & Global API Business    
      Date:   Date:  July 25, 2018

  

Elite Laboratories, Inc.       By:  /s/ Nasrat Hakim   Name:  Nasrat Hakim  
Title: President and CEO         Date:  

 

 

11



 

 